Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Reason for Allowance
Claims 1, 3-6 and 8-13 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 20170293088 A1. 
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render a bridge member being integrally formed as a single part (monolithically) and wherein the duplex cable boot assembly is pulled rearward to displace (to move rearward) the plural of cable boots and the bridge member away from the plural of fiber optic connectors as a unit and thereby allows a user to rotate the plural of fiber optic connectors from a first polarity position to a second polarity position
in combination with the rest of the limitations of the base claim.  
Claims 3-6 and 8-13 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883